DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 18 require “a user interface, the user interface to allow an operator to enter commands to control an auto load and unload  function where an item ready to be cooked can be placed on the moveable cook surface while an initial item completes a cooking cycle” (or equivalent). It is unclear what the applicant means by “auto” in the auto load and auto unload cycle, based on the claim language the limitations would be met so long as an item can be placed on the movable cook surface while an initial item completes a cooking cycle, a feature that should be able to be met by any conveyor oven system.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farwell (US 1,369,641).
With respect to claim 1 Farwell discloses an oven comprising:
a housing [reference character b4];
a heating chamber [see Fig. 1] positioned within the housing;
at least one oven door [reference character d2] to provide access to the heating chamber;
an external nesting rack [reference character b in Fig. 3-4] positionable on or near the housing; and
a movable cook surface [reference character a in Fig. 2], the movable cook surface movable between a position within the heating chamber and a position at least partially external to the heating chamber [see Fig. 4], such that when the movable cook surface is in the position at least partially external to the heating chamber, the movable cook surface is positioned at least partially recessed below a top surface of the external nesting rack [see Fig. 3].
With respect to claim 2 Farwell discloses the movable cook surface includes fingers [reference character a2 in Fig. 3], and spacings between the fingers [the length of reference character a in Fig. 3], and the external nesting rack includes support surfaces [see annotated Fig. 3, below], and spacings [reference character b1 in Fig. 3] between the support surfaces, and wherein the at least partially recessed movable cook surface is positioned within the external nesting rack.
With respect to claim 3 Farwell discloses that the fingers of the movable cook surface move within the spacings between the support surfaces as the movable cook surface is moving between the position within the heating chamber and the position at least partially external to the heating chamber [see Figs. 1-4 and pp. 1 lines 14-20].
	With respect to claim 4 although Farwell does not explicitly disclose that the nesting rack is removably coupled to the housing it would be clear to a person having ordinary skill in the art that the nesting rack could be removed or otherwise cut out of the housing, since they are separate pieces.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farwell (US 1,369,641).
With respect to claim 16 Farwell discloses an oven comprising:
a housing [reference character b4];

at least one oven door [reference character d2] to provide access to the heating chamber, the external nesting rack is stationary while coupled to the housing;
an external nesting rack [reference character b in Fig. 3-4] positionable on or near the housing; and
a movable cook surface [reference character a in Fig. 2], the movable cook surface movable between a position within the heating chamber and a position at least partially external to the heating chamber [see Fig. 4], such that when the movable cook surface is in the position at least partially external to the heating chamber, the movable cook surface is positioned at least partially recessed below a top surface of the external nesting rack [see Fig. 3].

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farwell (US 1,369,641) in view of Agnello (US 2012/0294596 A1).
With respect to claim 6 Farwell does not disclose a heating element wherein the heating element heats air within a cavity for distribution to an upper air plenum and a lower air plenum.
Agnello discloses a hybrid baking oven that includes a gas fired heating element [reference characters 200-1 – 200-6 in Fig. 6] and a secondary electric infrared emitter [reference charactesr 500-1 – 500-6 in Fig. 6]. Both heating elements would distribute heat to the spaces, interpreted as plenums, above and below the conveyor.  Agnello discloses that providing both gas fired burners and electric infrared emitters allows for the establishment of different heating zones with different intensity and wavelength profiles [paragraph 0107].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Farwell by providing both gas fired and electric infrared emitters, as taught by Agnello, because providing both gas fired burners and electric infrared emitters allows for the establishment of different heating zones with different intensity and wavelength profiles [paragraph 0107 of Agnello].
With respect to claim 7 Farwell does not disclose a first heating element to provide a first method of heating.
Agnello discloses a hybrid baking oven that includes a gas fired heating element [reference characters 200-1 – 200-6 in Fig. 6] and a secondary electric infrared emitter [reference charactesr 500-1 – 500-6 in Fig. 6]. Both heating elements would distribute heat to the spaces, interpreted as plenums, above and below the conveyor.  Agnello discloses that providing both gas fired burners and electric infrared emitters allows for the establishment of different heating zones with different intensity and wavelength profiles [paragraph 0107].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Farwell by providing both gas fired and electric infrared emitters, as taught by Agnello, because providing both gas fired burners and electric infrared emitters allows for the establishment of different heating zones with different intensity and wavelength profiles [paragraph 0107 of Agnello].
With respect to claim 8 Farwell does not disclose that the first method of heating provides heated air convection to the heating chamber.
Agnello discloses a hybrid baking oven that includes a gas fired heating element [reference characters 200-1 – 200-6 in Fig. 6] and a secondary electric infrared emitter [reference charactesr 500-1 – 500-6 in Fig. 6]. Both heating elements would distribute heat to the spaces, interpreted as plenums, above and below the conveyor.  Agnello discloses that providing both gas fired burners and electric infrared emitters allows for the establishment of different heating zones with different intensity and wavelength profiles [paragraph 0107]. Note that the gas fired heaters would generate convective flow through at least buoyancy driven flow.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Farwell by providing both gas fired and electric infrared emitters, as taught by Agnello, because providing both gas fired burners and electric infrared emitters allows for the establishment of different heating zones with different intensity and wavelength profiles [paragraph 0107 of Agnello].
	With respect to claim 9 Farwell does not disclose a second heating element to provide a second method of heating, the second method of heating is different than the first method of heating.
Agnello discloses a hybrid baking oven that includes a gas fired heating element [reference characters 200-1 – 200-6 in Fig. 6] and a secondary electric infrared emitter [reference charactesr 500-1 – 500-6 in Fig. 6]. Both heating elements would distribute heat to the spaces, interpreted as plenums, above and below the conveyor.  Agnello discloses that providing both gas fired burners and electric infrared emitters allows for the establishment of different heating zones with different intensity and wavelength profiles [paragraph 0107].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Farwell by providing both gas fired and electric infrared emitters, as taught by Agnello, because providing both gas fired burners and electric infrared emitters allows for the establishment of different heating zones with different intensity and wavelength profiles [paragraph 0107 of Agnello].
	With respect to claim 10 Farwell does not disclose that the second method of heating includes at least one of infrared heating, microwave, steam, and a forced airflow system to the heating chamber. 
Agnello discloses a hybrid baking oven that includes a gas fired heating element [reference characters 200-1 – 200-6 in Fig. 6] and a secondary electric infrared emitter [reference charactesr 500-1 – 500-6 in Fig. 6]. Both heating elements would distribute heat to the spaces, interpreted as plenums, above and below the conveyor.  Agnello discloses that providing both gas fired burners and electric infrared emitters allows for the establishment of different heating zones with different intensity and wavelength profiles [paragraph 0107].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Farwell by providing both gas fired and electric infrared emitters, as taught by Agnello, because providing both gas fired burners and electric infrared emitters allows for the establishment of different heating zones with different intensity and wavelength profiles [paragraph 0107 of Agnello].
	With respect to claim 11 Farwell does not disclose a user interface, the user interface to allow individual control of the first method of heating and the second method of heating.
	Agnello discloses a user interface [reference character 502], the user interface to allow individual control of the first method of heating and the second method of heating [paragraph 0074].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Farwell by including the control panel taught by Agnello in order to allow for simple user control of both heating element types in the oven.
	With respect to claim 12 Farwell does not disclose a user interface, the user interface to allow an operator to enter commands to control a venting system, the venting system including a controllable baffle or damper to control a path for hot air to be vented outside the heating chamber.
	Agnello discloses disclose a user interface [reference character 502], the user interface to allow an operator to enter commands to control a venting system [reference character 612 via computer 602 which is controlled via user interface 502, see paragraph 0075], the venting system including a controllable baffle or damper [reference character 612] to control a path for hot air to be vented outside the heating chamber [see paragraph 0101].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Farwell by including the hot air vent, baffle or damper, user interface, and computer control system, as taught by Agnello, in order to help effectuate temperature control within the oven [paragraph 0100 of Agnello].

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farwell (US 1,369,641) in view of Yoder et. al (US 2008/0067166 A1).
With respect to claim 13 Farwell discloses a movement system to move the movable cook surface [see Fig. 2].
Yoder discloses a convection oven that includes a conveyor [reference character 50 in Fig. 4] that is driven by a stepper motor [reference character 60 in Fig. 4 and paragraph 0024].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Farwell by powering the movement system with a stepper motors, as taught by Yoder, in order to allow for automatic control of the movement system.
With respect to claim 14 Farwell disclose that the movement system comprises an endless cable and gear system (chain and sprocket) [see Fig. 2 and pp. 1 lines 81-100].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farwell (US 1,369,641) in view of Agnello (US 2012/0294596 A1).
	With respect to claim 17 Farwell does not disclose a user interface, the user interface to allow an operator to enter commands to control a venting system, the venting system including a controllable baffle or damper to control a path for hot air to be vented outside the heating chamber.
	Agnello discloses disclose a user interface [reference character 502], the user interface to allow an operator to enter commands to control a venting system [reference character 612 via computer 602 which is controlled via user interface 502, see paragraph 0075], the venting system including a controllable baffle or damper [reference character 612] to control a path for hot air to be vented outside the heating chamber [see paragraph 0101].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Farwell by including the hot air vent, baffle or damper, user interface, and computer control system, as taught by Agnello, in order to help effectuate temperature control within the oven [paragraph 0100 of Agnello].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farwell (US 1,369,641) in view of Agnello (US 2012/0294596 A1).
With respect to claim 19 Farwell discloses an oven comprising:
a housing [reference character b4];
a heating chamber [see Fig. 1] positioned within the housing;
an external nesting rack [reference character b in Fig. 3-4] coupled to the housing, the external nesting rack including support surfaces [see annotated Fig. 3, above], and spacings [reference character b1 in Fig. 3] between the support surfaces;
a movable cook surface [reference character a in Fig. 2], the movable cook surface including fingers [reference character a2 in Fig. 3], and spacings between the fingers [the length of reference character a in Fig. 3], the movable cook surface movable between a position within the heating chamber and a position at least partially external to the heating chamber, such that when the movable cook surface is in the position at least partially external to the heating chamber, the movable cook surface is positioned at least partially recessed below a top surface of the external nesting rack [see Fig. 3], and the fingers of the movable cook surface move within the spacings between the support surfaces as the movable cook surface is moving between the position within the heating chamber and the position at least partially external to the heating chamber [see Figs. 1-4 and pp. 1 lines 14-20]. 
Farwell does not disclose a user interface, the user interface to allow individual control of a first method of heating chamber heating and a second method of heating chamber heating, and the user interface to allow an operator to control movement of the movable cook surface.
Agnello discloses a hybrid baking oven that includes a gas fired heating element [reference characters 200-1 – 200-6 in Fig. 6] and a secondary electric infrared emitter [reference charactesr 500-1 – 500-6 in Fig. 6]. Both heating elements would distribute heat to the spaces, interpreted as plenums, above and below the conveyor.  Agnello discloses that providing both gas fired burners and electric infrared emitters allows for the establishment of different heating zones with different intensity and wavelength profiles [paragraph 0107]. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Farwell by providing both gas fired and electric infrared emitters, as taught by Agnello, because providing both gas fired burners and electric infrared emitters allows for the establishment of different heating zones with different intensity and wavelength profiles [paragraph 0107 of Agnello].
Agnello discloses a user interface [reference character 502], the user interface to allow individual control of the first method of heating and the second method of heating [paragraph 0074].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Farwell by including the control panel taught by Agnello in order to allow for simple user control of both heating element types in the oven.
With respect to claim 20 Farwell does not disclose further including a user interface, the user interface to allow an operator to enter commands to control a venting system, the venting system including a controllable baffle or damper to control a path for hot air to be vented outside the heating chamber.
Agnello discloses disclose a user interface [reference character 502], the user interface to allow an operator to enter commands to control a venting system [reference character 612 via computer 602 which is controlled via user interface 502, see paragraph 0075], the venting system including a controllable baffle or damper [reference character 612] to control a path for hot air to be vented outside the heating chamber [see paragraph 0101].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Farwell by including the hot air vent, baffle or damper, user interface, and computer control system, as taught by Agnello, in order to help effectuate temperature control within the oven [paragraph 0100 of Agnello].

Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farwell (US 1,369,641) in view of Claesson et. al (US 2008/0230533 A1).
With respect to claims 15 and 18 Farewell does not disclose a user interface, the user interface to allow an operator to enter commands to control an auto load and unload function where an item ready to be cooked can be placed on the moveable cook surface while an initial item completes a cooking cycle.
	Cleasson discloses a conveyor oven [reference character 20] where the conveyor is driven by a stepper motor [reference character 80], which eliminates the need for a gear box [see abstract] and a controller [reference character 56] which allows the user to interface with and control the speed of the belt [see paragraph 0047]. Note that the ability to slow the belt down would allow a user to easily place an item ready to be cooked on the movable cook surface while an initial item completes a cooking cycle (the examiner notes that strictly speaking satisfying this functional requirement does not require changing the speed of the belt).
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Farwell by powering the movement system with a stepper motors, as taught by Cleasson, in order to allow for electrical control of the movement system (automation of a manual activity).

Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762